SECURITIES PURCHASE AGREEMENT




             THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made and
entered into as of March 16, 2010 between Global Clean Energy Holdings, Inc., a
Utah corporation (“Corporation”), and the purchasers listed on the signature
page of this Agreement (each and “Investor” and collectively, the
“Investors”).  Capitalized terms used herein but not otherwise defined shall
have the meanings ascribed to them in Section 5.5 of this Agreement.


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Corporation desires to borrow certain sums from each
of the Investors and, in consideration thereof issue certain convertible notes
and warrants to each of the Investors, and each Investor, severally and not
jointly, desires to make a loan to the Corporation and accept such notes and
warrants from the Corporation, all pursuant to the terms set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions hereinafter set forth, the parties hereby agree as follows:
 
1.Purchase and Sale.  Subject to the terms and conditions of this Agreement, at
the Closing (as defined below), the Corporation agrees to issue and sell to
Investors, and Investors hereby agree to purchase from the Corporation, the
Notes and the Warrants set forth under the Investor’s name on the signature page
hereof.  The obligations of each of the Investors hereunder are several and not
joint, and the sale of the Securities to each of the Investors is a separate
transaction; provided, however, that the Corporation shall not be obligated to
consummate the sale of any of the Securities unless all of the Securities are
sold.
 
2.Closing.  The consummation of the purchase and sale of the Securities provided
for herein (“Closing”) will take place at the offices of the Corporation at 6033
W. Century Boulevard, Suite 895, Los Angeles, CA 90045 on March 16, 2010, or at
such other date, time and place upon which the Corporation and the Investors
shall agree (“Closing Date”).  At the Closing, the Corporation will deliver to
each Investor certificates or other instruments evidencing the Securities being
purchased by that Investor hereunder against delivery to the Corporation by each
Investor of the full amount of the purchase price of such Securities by a check
payable to the Corporation’s order or in cash.
 
3.Representations, Warranties and Agreements of Investor. As a material
inducement to the Corporation to sell and issue the Securities to Investors,
each Investor hereby represents and warrants on its own behalf to the
Corporation, and agrees with the Corporation, as follows:
 
                        3.1  Authorization; Enforceability.  Such Investor has
all requisite power and authority to enter into this Agreement and to purchase
the Securities listed under the Investor’s name on the signature page of this
Agreement.  This Agreement has been duly executed and delivered by such
Investor.
 

--------------------------------------------------------------------------------


                        3.2  Purchase for Own Account.  Such Investor is
acquiring the Securities (including the Note Shares and Warrant Shares, as such
terms are defined in Section 5.5 hereof) solely for its own account, for
investment purposes only and not with a view to, or for resale in connection
with, any distribution or public offering of the Securities, the Note Shares or
the Warrant Shares within the meaning of the Securities Act of 1933, as amended
(the “Securities Act”).  Such Investor has no present intention to sell, offer
to sell, or otherwise dispose of or distribute any of the Securities, the Note
Shares or the Warrant Shares.  Such Investor will hold the entire legal and
beneficial interest in and to the Securities and does not presently intend to
divide or share such interest with any other person or entity.
 
                        3.3  Restrictions on Transfer.  Such Investor
understands and has been advised by the Corporation that the Securities
(including the Note Shares and Warrant Shares) have not been registered under
the Securities Act or qualified under the California Corporate Securities Law of
1968, as amended (the “Law”), in reliance on exemptions from the registration
and/or qualification requirements of such laws, and that consequently the
Securities (including the Note Shares and Warrant Shares) cannot be offered,
sold or otherwise transferred, and must be held indefinitely by the Investor,
unless and until they are registered with the U.S. Securities and Exchange
Commission (the “SEC”) under the Securities Act, qualified under the Law, or
until exemptions from such registration and qualification requirements are
available.
 
                        3.4  Rule 144.  Such Investor is familiar with SEC Rule
144 promulgated under the Securities Act, which permits certain limited sales of
unregistered securities in specified circumstances, and, in any event, requires
that the Securities (including the Note Shares and Warrant Shares) be held for a
minimum of six months (and in some cases longer) after they have been purchased
and paid for (within the meaning of Rule 144) before they may be resold under
Rule 144.
 
                        3.5  Legends.  Such Investor understands and agrees that
all certificate(s) evidencing the Investor’s Securities, Note Shares and Warrant
Shares (and any additional securities issued in respect of such securities upon
any stock split, stock dividend, merger, reorganization or recapitalization)
will be imprinted with a legend that reads substantially as set forth below,
together with any other legends that, in the opinion of legal counsel to the
Corporation, are required by the Securities Act or by other federal or state
securities laws:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
2

--------------------------------------------------------------------------------


   
3.6  Stop Transfer Instructions.  Such Investor agrees that, in order to ensure
compliance with and to enforce the restrictions on transfer referred to in this
Agreement the Corporation may refuse to transfer the Securities, Note Shares and
Warrant Shares and may issue appropriate “stop transfer” instructions to its
transfer agent, if any.
 
3.7  Suitability and Investment Experience.  Such Investor is an “accredited
investor” as defined in SEC Rule 501 and has:  (a) a pre-existing personal
and/or business relationship with the Corporation, or its officers or directors,
such that Investor is aware of the character, business acumen and general
business and financial circumstances of such persons; and/or (b) such knowledge
and experience in business and financial matters that it is capable of
evaluating the merits and risks of this investment in the Securities and is
capable of protecting its own interests in connection with this investment in
the Securities.
 
3.8  Access to Data.  Such Investor has had an opportunity to discuss the
Corporation’s business, management and financial affairs with the Corporation’s
management and has received or has had full access to all the information it
considers necessary to make an informed investment decision with respect to the
Securities to be purchased.  The Investor understands that such discussions, as
well as any written information issued by the Corporation, were intended to
describe certain aspects of the Corporation’s business and prospects but were
not a thorough or exhaustive description.
 
3.9  Brokers or Finders.  All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by the Investors, or
their respective agents, in connection with the transactions contemplated by
this Agreement, and no Investor nor any of their respective agents has incurred
any obligation (on behalf of any of the Investors or the Corporation) to pay any
brokerage or finder’s fee or other commission in connection with the
transactions contemplated by this Agreement.
 
4.Representations, Warranties and Agreements of the Corporation.  As a material
inducement to the Investors to purchase the Securities, the Corporation hereby
represents and warrants to each Investor, and agrees with each Investor, as
follows:


4.1  Authorization; Enforceability.  The Corporation has all requisite power and
authority to enter into this Agreement and to sell and issue the
Securities.  This Agreement has been duly executed and delivered by the
Corporation, and constitutes the legal, valid and binding obligations of the
Corporation, enforceable against the Corporation in accordance with its
terms.  The Corporation has authorized the issuance of the Securities and the
Note Shares and Warrant Shares issuable thereunder.
 
4.2  Organization and Standing.  The Corporation is a corporation duly organized
and existing under, and by virtue of, the laws of the State of Utah and is in
good standing under such laws.  The Corporation has requisite corporate power
and authority to own and operate its properties and assets and to carry on its
business as presently conducted and proposed to be conducted. 
 
3

--------------------------------------------------------------------------------


 
4.3  Validity of Securities.  The Securities have been duly authorized and, when
issued and paid for in accordance with the terms hereof, will be duly and
validly issued, and free of any liens or encumbrances, other than any liens or
encumbrances created by or imposed upon the holders; provided, however, that the
Securities will be subject to restrictions on transfer under state or federal
securities laws.  The Corporation has reserved from its duly authorized capital
stock the number of shares of Common Stock issuable upon conversion of the Notes
and upon exercise of the Warrants, in order to issue the Note Shares and the
Warrant Shares.
 
4.4  SEC Reports; Financial Statements.  The Corporation has filed all reports,
forms or other information required to be filed by it under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the 24 months preceding the date hereof (the foregoing materials being
collectively referred to herein as the “SEC Reports”).  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
SEC promulgated thereunder, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Corporation included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing.  Such financial statements have been prepared in accordance
with GAAP applied on a consistent basis during the periods involved, except as
may be otherwise specified in such financial statements or the notes thereto,
and fairly present in all material respects the financial position of the
Corporation and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.
 
4.5  Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a material adverse effect
on the results of operations, assets, business or condition (financial or
otherwise) of the Corporation or any of its subsidiaries (“Material Adverse
Effect”), (ii) the Corporation has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Corporation's financial
statements pursuant to GAAP or required to be disclosed in filings made with the
SEC, (iii) the Corporation has not altered its method of accounting or the
identity of its auditors, (iv) the Corporation has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, (v) the Corporation has not sold any assets, individually or
in the aggregate, in excess of $100,000 outside of the ordinary course of its
business, and (vi) the Corporation has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Corporation stock
option plans and consistent with past practice. The Corporation does not have
pending before the SEC any request for confidential treatment of information.
 
4

--------------------------------------------------------------------------------


 
4.6  Litigation.  There is no action or proceeding pending which (i) adversely
affects or challenges the legality, validity or enforceability of any of this
Agreement, or (ii) except as specifically disclosed in the SEC Reports, would,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Corporation nor any of its subsidiaries, nor any director or officer thereof (in
his or her capacity as such), is or has been the subject of any action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty, except as specifically disclosed in the SEC
Reports.  There has not been, and to the knowledge of the Corporation, there is
not pending any investigation by the SEC involving the Corporation or any
current or former director or officer of the Corporation (in his or her capacity
as such).  The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Corporation or any
subsidiary under the Exchange Act or the Securities Act.
 
4.7  Brokers or Finders.  All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by the Corporation, or
its agents, in connection with the transactions contemplated by this Agreement,
and neither the Corporation  nor any of its agents has incurred any obligation
(on behalf of any of the Investors or the Corporation) to pay any brokerage or
finder’s fee or other commission in connection with the transactions
contemplated by this Agreement.
 
5    Miscellaneous Provisions.
 
5.1  Modification; Waiver.  No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless executed
in writing by all of the parties hereto.
 
5.2  Successors and Assigns.  Except as otherwise stated herein, all covenants
and agreements of the parties contained in this Agreement shall be binding upon
and inure to the benefit of their respective successors and assigns.   
 
5.3  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, excluding that body of law
pertaining to conflict of laws or choice of law.
 
5.4  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
5.5  Certain Definitions.  The terms below used herein shall have the following
meanings:
 
5

--------------------------------------------------------------------------------


(a)“Common Stock” means shares of the Corporation’s common stock, no par value
per share.
 
(b)“Notes” means the convertible promissory notes issuable by the Corporation to
the Investors under this Agreement in the form attached hereto as Exhibit A.
 
(c)“Note Shares” means the Common Stock issuable upon conversion of the Notes,
as contemplated in this Agreement.
 
(d)“Securities” means, collectively, the Notes and the Warrants.
 
(e)“Warrants” means the common stock purchase warrants issuable by the
Corporation to the Investors under this Agreement in the form attached hereto as
Exhibit B.
 
(f)“Warrant Shares” means the Common Stock issuable upon exercise of the
Warrants, as contemplated in this Agreement.
 
                        5.6  Entire Agreement.  This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any and all prior agreements or understandings, whether oral or
written, with respect to such subject matter.   
 
 
[Signature page follows]
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives effective as of the date and year first
above written.


INVESTOR:
 
 
 
 
By___________________________________
 
Amount of Notes:_______________________
Number of Warrants:_____________________
 
COMPANY:
 
GLOBAL CLEAN ENERGY HOLDINGS, INC.
a Utah corporation
 
 
By_/s/ RICHARD PALMER
Its President and Chief Executive Officer
INVESTOR:
 
 
 
 
By___________________________________
 
Amount of Notes:________________________
Number of Warrants:______________________
 
 



 
7

--------------------------------------------------------------------------------


 
Exhibit A


Form of Note
(See attached)
 
 
 

--------------------------------------------------------------------------------

 


NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

No. [    ]    
 $[    ]

Original Issue Date:  March [ ], 2010
 
GLOBAL CLEAN ENERGY HOLDINGS, INC.
SENIOR UNSECURED CONVERTIBLE PROMISSORY NOTE
 
THIS NOTE is one of a series of duly authorized and issued notes of Global Clean
Energy Holdings, Inc., a Utah corporation (the “Company”), designated as its
“Convertible Promissory Notes,” in the original aggregate principal amount of up
to [$_______] (collectively, the “Notes” and each Note comprising the Notes, a
“Note”).
 
FOR VALUE RECEIVED, the Company promises to pay to the order of [______________
] or its registered assigns (the “Investor”), the principal sum of [_____]
dollars ($[]) (as reduced pursuant to the terms hereof pursuant to conversion or
otherwise) in accordance with the provisions hereof, and to pay interest to the
Investor on the principal amount of this Note outstanding from time to time in
accordance with the provisions hereof.  All holders of Notes are referred to
collectively, as the “Investors.”  This Note is subject to the following
additional provisions:
 
1.           Definitions.                                In addition to the
terms defined elsewhere in this Note: (a) capitalized terms that are used but
not otherwise defined herein have the meanings given to such terms in the
Securities Purchase Agreement, dated as of March ___, 2010, among the Company
and the Investors identified therein (the “Purchase Agreement”), and (b) the
following terms have the meanings indicated below:
 
 “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. 101 et
seq.), as amended from time to time (including any successor statute) and all
rules and regulations promulgated thereunder.
 
“Bankruptcy Event” means any of the following events:  (a) the Company commences
a case or other proceeding under any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction relating to the Company; (b) there is commenced
against the Company any such case or proceeding that is not dismissed within 60
days after commencement; (c) the Company is adjudicated by a court of competent
jurisdiction insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered; (d) the Company suffers any
appointment of any custodian or the like for it or any substantial part of its
property that is not discharged or stayed within 60 days; (e) under applicable
law the Company makes a general assignment for the benefit of creditors; (f) the
Company fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; (g) the Company calls a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or (h) the Company, by any act or failure to act, expressly indicates
its consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.
 

--------------------------------------------------------------------------------


 
“Bankruptcy Law” means the Bankruptcy Code of the United States and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, fraudulent
conveyance or transfer, reorganization, or similar state or Federal debtor
relief laws, statutes, rules, regulations, orders, or ordinances of the United
States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
 
“Common Stock” means the common stock of the Company, no par value per share,
and any securities into which such common stock may hereafter be reclassified.
 
“Conversion Date” means the date a Conversion Notice together with the Note is
delivered to the Company in accordance with Sections 5 and 6.
 
“Conversion Notice” means a written notice in the form attached hereto as
Exhibit A.
 
“Conversion Price” means $0.03 subject to adjustment from time to time pursuant
to Section 9.
 
“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
 
“Event of Default” means any one of the following events (whatever the reason
and whether it shall be voluntary or involuntary or effected by operation of law
or pursuant to any judgment, decree or order of any court, or any order, rule or
regulation of any administrative or governmental body):
 
(i)               any default in the payment, when the same becomes due and
payable (whether by acceleration or prepayment or otherwise), of principal under
or interest in respect of this Note.
 
(ii)               the occurrence and continuance of an Event of Default under
any other Note.
 
2

--------------------------------------------------------------------------------


 
(iii)               any of the Company’s representations and warranties set
forth in the Purchase Agreement shall be incorrect in any material respect as of
the date made or as of the Original Issue Date.
 
(iv)               the occurrence of a Bankruptcy Event.
 
(v)               one or more judgments for the payment of money in an aggregate
amount in excess of $100,000 shall be rendered against the Company (which shall
not be fully covered by insurance without taking into account any applicable
deductibles) and which shall remain undischarged or unbonded for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Company to enforce any such judgment.
 
(vi)               the Company fails to deliver a stock certificate evidencing
Underlying Shares to an Investor within five Trading Days after a Conversion
Date or in the case of exercises under a Warrant, within five Trading days after
a Date of Exercise under, and as such term is defined in, such Warrant, or the
conversion or exercise rights of the Investors pursuant to the terms hereof or
the terms of the Warrants are otherwise suspended for any reason.
 
(vii)               the Company fails to have available a sufficient number of
authorized but unissued and otherwise unreserved shares of Common Stock
available to issue Underlying Shares upon conversion in full of all Notes or
issue Warrant Shares upon exercise in full of all Warrants.
 
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person issued or assumed as the deferred purchase price of property or services
(other than unsecured accounts payable incurred in the ordinary course of
business and no more than ninety (90) days past the date of the invoice
therefor), and (e) all Indebtedness secured by any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed.
 
“Original Issue Date” has the meaning set forth on the face of this Note.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Trading Day” means (i) a Business Day on which the Common Stock is listed or
quoted on a Trading Market (other than the OTC Bulletin Board), or (ii) if the
Common Stock is not listed or quoted on a Trading Market (other than the OTC
Bulletin Board), a Business Day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not listed or quoted on any Trading Market, a Business Day on
which the Common Stock is quoted in the over-the-counter market as reported by
the Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
 
3

--------------------------------------------------------------------------------


 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex
Equities, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market or OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.
 
“Transaction Documents” means this Note, the Purchase Agreement and the
Warrants.
 
“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Notes and payment of interest thereunder.
 
“VWAP” means, with respect to any date of determination, the daily volume
weighted average price (as reported by Bloomberg using the VAP function) of the
Common Stock on such date of determination, or if there is no such price on such
date of determination, then the daily volume weighted average price on the date
nearest preceding Trading Day.
 
“Warrants” means the common stock purchase warrants that are issuable to the
Investors under the Purchase Agreement concurrently with the issuance of this
Note.
 
2.           Principal and Interest.
 
(a)           Maturity Date.  Subject to Section 5 hereof, this Note is due and
payable (a) on March 16, 2012 (the “Maturity Date”); provided, however, that the
Maturity Date may be extended by written notice, made by the holders of all of
the then outstanding Notes at any time prior to the Maturity Date, or (b) on
demand by written notice following an Event of Default.  Subject to any prior
conversions pursuant to Section 5 hereof, the Company shall, on the Maturity
Date or, if earlier, pay the outstanding principal and all accrued and unpaid
interest on this Note as of the Maturity Date.
 
(b)           Interest.  The Company shall pay interest to the Investor on the
aggregate unconverted and then outstanding principal amount of this Note at the
rate of 5.971% per annum, payable quarterly in cash, in arrears on each three
month anniversary of the Original Issue Date (each, an “Interest Payment Date”),
except if such date is not a Trading Day, in which case such interest shall be
payable on the next succeeding Trading Day.  Interest shall be calculated on the
basis of a 365-day year for the actual number of days elapsed and shall accrue
daily commencing on the Original Issue Date.  In lieu of paying interest in cash
the Company may, at its option, on each Interest Payment Date, pay accrued
interest on this Note by delivering a number of unregistered shares of Common
Stock equal to the quotient obtained by dividing the amount of such interest by
the arithmetic average of the VWAP for each of the five consecutive Trading Days
immediately preceding (but not including) such Interest Payment Date.  Interest
payable in respect of the Notes on any Interest Payment Date must be paid in the
same manner to all Investors.
 

--------------------------------------------------------------------------------

  1 A number equal to like term Treasuries + 5%
 
4

--------------------------------------------------------------------------------


 
3.           Registration of Notes.  The Company shall register the Notes upon
records maintained by the Company for that purpose (the “Note Register”) in the
name of each record Investor thereof from time to time. The Company may deem and
treat the registered Investor of this Note as the absolute owner hereof for the
purpose of any conversion hereof or any payment of interest hereon, and for all
other purposes, absent actual notice to the contrary from such record Investor.
 
4.           Registration of Transfers and Exchanges.  The Company shall
register the transfer of any portion of this Note in the Note Register upon
surrender of this Note to the Company at its address for notice set forth
herein. Upon any such registration or transfer, a new Note, in substantially the
form of this Note (any such new debenture, a “New Note”), evidencing the portion
of this Note so transferred shall be issued to the transferee and a New Note
evidencing the remaining portion of this Note not so transferred, if any, shall
be issued to the transferring Investor. The acceptance of the New Note by the
transferee thereof shall be deemed the acceptance by such transferee of all of
the rights and obligations of a holder of a Note. Notwithstanding the foregoing,
the Company shall not be required to consent to any transfer of this Note, or
any portion of this Note, unless the Company shall receive reasonable assurance,
including an opinion of counsel reasonably acceptable to the Company, that such
transfer complies with applicable federal and state securities laws.
 
5.           Conversion.  All or any portion of the principal amount of this
Note then outstanding together with any accrued and unpaid interest hereunder
shall be convertible into shares of Common Stock at the Conversion Price, at the
option of the Investor, at any time and from time to time from and after the
first anniversary of the Original Issue Date.  The Investor may effect
conversions under this Section 5 by delivering to the Company a Conversion
Notice together with the originally executed Note. If the Investor is converting
less than all of the principal amount represented by this Note, the Company
shall honor such conversion and shall promptly deliver to the Investor a new
Note in the principal amount of this Note which has not been converted.
 
6.           Mechanics of Conversion.
 
(a)           The number of Underlying Shares issuable upon any conversion
hereunder shall equal the outstanding principal amount of this Note to be
converted, divided by the Conversion Price on the Conversion Date, plus (if
indicated in the applicable Conversion Notice) the amount of any accrued but
unpaid interest on this Note through the Conversion Date, divided by the
Conversion Price on the Conversion Date.
 
(b)           The Company shall, by the third Trading Day following each
Conversion Date, issue or cause to be issued and cause to be delivered to or
upon the written order of the Investor and in such name or names as the Investor
may designate a certificate for the Underlying Shares issuable upon such
conversion, free of restrictive legends if at such time such Underlying Shares
are eligible to be issued without any restrictive legends under Rule 144.  The
Investor shall be deemed to have become holder of record of such Underlying
Shares as of such Conversion Date.
 
5

--------------------------------------------------------------------------------


 
(c)           The Investor shall be required to deliver the original Note to the
Company in order to effect a conversion hereunder.
 
(d)           Issuance of certificates for Underlying Shares upon conversion of
(or otherwise in respect of) this Note shall be made without charge to the
Investor for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificate,
all of which taxes and expenses shall be paid by the Company.
 
7.           Ranking.  This Note ranks senior to all Indebtedness of the Company
outstanding as of the date of the Original Issue Date.  After the Original Issue
Date, this Note shall remain senior to, or pari passu with, all accounts payable
and other similar liabilities incurred by the Company in the ordinary course of
business.
 
8.           Reservation of Underlying Shares.  The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Underlying Shares as required hereunder, the
number of Underlying Shares which are then issuable and deliverable upon the
conversion of this entire Note (taking into account the adjustments of Section
9), free from preemptive rights or any other contingent purchase rights of
persons other than the Investor. The Company covenants that all Underlying
Shares so issuable and deliverable shall, upon issuance in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable.
 
9.           Certain Adjustments.  The Conversion Price is subject to adjustment
from time to time as set forth in this Section 9.
 
(a)           Stock Dividends and Splits.  If the Company, at any time while
this Note is outstanding: (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of shareholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.
 
(b)           Pro Rata Distributions.  If the Company, at any time while this
Note is outstanding, distributes to all holders of Common Stock (i) evidences of
its indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, “Distributed
Property”), then upon any conversion of this Note that occurs after such record
date, the Investor shall be entitled to receive, in addition to the Underlying
Shares otherwise issuable upon such conversion, the Distributed Property that
the Investor would have been entitled to receive in respect of such number of
Underlying Shares had the Investor been the record holder of such Underlying
Shares immediately prior to such record date.
 
6

--------------------------------------------------------------------------------


 
(c)           Fundamental Transactions.  If, at any time while this Note is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock tender or
exchange their shares for other securities, cash or property, (iv) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 9(a)
above), or (v) the Company engages in any type of going-private transaction (in
any such case, a “Fundamental Transaction”), then upon any subsequent conversion
of this Note, the Investor shall have the right to: (x) declare an Event of
Default pursuant to clause (iii) thereunder, (y) receive, for each Underlying
Share that would have been issuable upon such conversion absent such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one share of Common Stock (the “Alternate Consideration”) or (z)
require the surviving entity to issue to the Investor an instrument identical to
this Note (with an appropriate adjustments to the conversion price). For
purposes of any such conversion, the Company shall apportion the Conversion
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Investor shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of this Note following such Fundamental Transaction.  To the extent
necessary to effectuate the foregoing provisions, any successor to the Company
or surviving entity in such Fundamental Transaction (or, if different, the
ultimate parent of such successor or entity or the entity issuing the Alternate
Consideration) shall issue to the Investor a new debenture consistent with the
foregoing provisions and evidencing the Investor's right to convert such
debenture into Alternate Consideration. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this
paragraph (c) and insuring that this Note (or any such replacement security)
will be similarly adjusted upon any subsequent transaction analogous to a
Fundamental Transaction.
 
(d)           Reclassifications; Share Exchanges.  In case of any
reclassification of the Common Stock, or any compulsory share exchange pursuant
to which the Common Stock is converted into other securities, cash or property
(other than compulsory share exchanges which constitute a Fundamental
Transaction), the Investors of the Notes then outstanding shall have the right
thereafter to convert such shares only into the shares of stock and other
securities, cash and property receivable upon or deemed to be held by holders of
Common Stock following such reclassification or share exchange, and the
Investors shall be entitled upon such event to receive such amount of
securities, cash or property as a holder of the number of shares of Common Stock
of the Company into which such shares of Notes could have been converted
immediately prior to such reclassification or share exchange would have been
entitled. This provision shall similarly apply to successive reclassifications
or share exchanges.
 
7

--------------------------------------------------------------------------------


 
(e)           Calculations.  All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
 
(f)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms hereof and prepare a certificate
describing in reasonable detail such adjustment and the transactions giving rise
thereto, including all facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Investor.
 
(g)           Notice of Corporate Events.  If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company, (ii)
authorizes and publicly approves, or enters into any agreement contemplating or
solicits shareholder approval for any Fundamental Transaction or (iii) publicly
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Investor a notice
describing the material terms and conditions of such transaction, at least 10
calendar days prior to the applicable record or effective date on which a Person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Investor is given the practical opportunity to convert
this Note prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.
 
10.           Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Underlying Shares on conversion of this Note. If
any fraction of an Underlying Share would, except for the provisions of this
Section, be issuable upon conversion of this Note or payment of interest hereon,
the number of Underlying Shares to be issued will be rounded up to the nearest
whole share.
 
11.           No Prepayment.  This Note may not be prepaid without the consent
of the Investor.
 
12.           Notices.  Any and all notices or other communications or
deliveries hereunder (including without limitation any Conversion Notice) shall
be in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section prior to 5:30 p.m. (New York
City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 5:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The addresses for such communications shall be: (i) if to
the Company, to 6033 W. Century Boulevard, #895, Los Angeles, CA 90045,
facsimile: (310) 641-4300, attention: Chief Financial Officer, (ii) if to the
Investor, to the address or facsimile number appearing on the Company's
shareholder records or such other address or facsimile number as the Investor
may provide to the Company in accordance with this Section.
 
8

--------------------------------------------------------------------------------


 
13.           Reissuance of Note.
 
(a)           Transfer.  If this Note is to be transferred, the Investor shall
surrender this Note to the Company, whereupon the Company will, subject to the
satisfaction of the transfer provisions of the Purchase Agreement, forthwith
issue and deliver upon the order of the Investor a new Note to the Investor
representing the outstanding principal not being transferred.
 
(b)           Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Investor to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Investor a new Note representing
the outstanding principal.
 
(c)           Issuance of New Notes.  Whenever the Company is required to issue
a new Note pursuant to the terms of this Note, such new Note (i) shall be of
like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the principal remaining outstanding, (iii) shall have an issuance
date, as indicated on the face of such new Note, which is the same as the
Original Issue Date of this Note, (iv) shall have the same rights and conditions
as this Note, and (v) shall represent accrued and unpaid interest and late
charges on the principal and interest of this Note, from the Original Issue
Date.
 
14.           Miscellaneous.
 
(a)           This Note shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.
 
(b)           Nothing in this Note shall be construed to give to any person or
corporation other than the Company and the Investor any legal or equitable
right, remedy or cause under this Note. This Note shall inure to the sole and
exclusive benefit of the Company and the Investor.
 
(c)           All questions concerning the construction, validity, enforcement
and interpretation of this Note shall be governed by and construed and enforced
in accordance with the internal laws of the State of California, without regard
to the principles of conflicts of law thereof.  Each party agrees that all
Proceedings shall be commenced exclusively in the state and federal courts
sitting in the City of Los Angeles (the “California Courts”).  Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the California
Courts for any Proceeding, and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any California Court or that a California Court is an
inconvenient forum for such Proceeding.  Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
such Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal Proceeding.  The prevailing party in a Proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such Proceeding.
 
9

--------------------------------------------------------------------------------


 
(d)           The headings herein are for convenience only, do not constitute a
part of this Note and shall not be deemed to limit or affect any of the
provisions hereof.
 
(e)           In case any one or more of the provisions of this Note shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Note shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Note.
 
(f)           No provision of this Note may be waived or amended except in a
written instrument signed, in the case of an amendment, by the Company and the
Investor or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Note shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
(g)           To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or Proceeding that may be brought by any Investor in order to
enforce any right or remedy under the Notes. Notwithstanding any provision to
the contrary contained in the Notes, it is expressly agreed and provided that
the total liability of the Company under the Notes for payments in the nature of
interest shall not exceed the maximum lawful rate authorized under applicable
law (the “Maximum Rate”), and, without limiting the foregoing, in no event shall
any rate of interest or default interest, or both of them, when aggregated with
any other sums in the nature of interest that the Company may be obligated to
pay under the Notes exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Notes is
increased or decreased by statute or any official governmental action subsequent
to the date hereof, the new maximum contract rate of interest allowed by law
will be the Maximum Rate of interest applicable to the Notes from the effective
date forward, unless such application is precluded by applicable law. If under
any circumstances whatsoever, interest in excess of the Maximum Rate is paid by
the Company to any Investor with respect to indebtedness evidenced by the Notes,
such excess shall be applied by such Investor to the unpaid principal balance of
any such indebtedness or be refunded to the Company, the manner of handling such
excess to be at such Investor’s election.
 
10

--------------------------------------------------------------------------------


 
(h)           Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing; provided that the Investor may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Investor's wire transfer instructions.  Whenever any amount expressed to be due
by the terms of this Note is due on any day which is not a Business Day and, in
the case of any Interest Payment Date which is not the date on which this Note
is paid in full, the same shall instead be due on the next succeeding day which
is a Business Day.  Any amount of principal or other amounts due under the
Transaction Documents, other than interest, which is not paid when due shall
result in a late charge being incurred and payable by the Company in an amount
equal to interest on such amount at the rate of ten percent (10%) per annum from
the date such amount was due until the same is paid in full.
 
(i)           The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Investor's right to pursue actual and consequential damages for any failure by
the Company to comply with the terms of this Note.  Amounts set forth or
provided for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by the Investor and
shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof).  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.


11

--------------------------------------------------------------------------------


 
      IN WITNESS WHEREOF, the Company has caused this Note to be duly executed
by a duly authorized officer as of the date first above indicated.
 

  GLOBAL CLEAN ENERGY HOLDINGS, INC.          
 
By:
       
Name: Richard Palmer
     
Title: President and Chief Executive Officer
         

 
 
12

--------------------------------------------------------------------------------


 
Exhibit B


Form of Warrant
(See attached)
 
THIS WARRANT AND THE SECURITIES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 

--------------------------------------------------------------------------------


 

 
WARRANT TO PURCHASE COMMON STOCK

 
Number of Shares:
Up to _______ (subject to adjustment)
Warrant Price:
$ 0.03 per share
Issuance Date:
March ___, 2010
Expiration Date:
March ____, 2013 [3 Years]

 
THIS WARRANT CERTIFIES THAT for value received, ________________________ or its
registered assigns (hereinafter called the “Holder”) is entitled to purchase
from Global Clean Energy Holdings, Inc., a Utah corporation (hereinafter called
the “Company”), the above referenced number of fully paid and nonassessable
shares (the “Shares”) of common stock, no par value (the “Common Stock”) of
Company, at the Warrant Price per Share referenced above; the number of shares
purchasable upon exercise of this Warrant referenced above being subject to
adjustment from time to time as described herein. The exercise of this Warrant
shall be subject to the provisions, limitations and restrictions contained
herein.
 
1.      Term and Exercise.
 
1.1           Term.  This Warrant is exercisable in whole or in part (but not as
to any fractional share of Common Stock), at any time and from time to time
after the date hereof prior to 6:00 p.m. on the Expiration Date set forth above.
 
1.2           Warrant Price.  The Warrant shall be exercisable at the Warrant
Price described above.
 
1.3           Maximum Number  of Shares.  The maximum number of Shares of Common
Stock exercisable pursuant to this Warrant is _________ Shares.
 
1.4           Procedure for Exercise of Warrant.  Holder may exercise this
Warrant by delivering the following to the principal office of the Company in
accordance with Section 5.1 hereof: (i) a duly executed Notice of Exercise in
substantially the form attached as Schedule A, (ii) payment of the Warrant Price
then in effect for each of the Shares being purchased, as designated in the
Notice of Exercise, and (iii) this Warrant.  Payment of the Warrant Price may be
in cash, certified or official bank check payable to the order of the Company,
wire transfer of funds to the Company’s account (or any combination of any of
the foregoing) in the amount of the Warrant Price for each share being
purchased.
 
1.5           Delivery of Certificate and New Warrant.  In the event of any
exercise of the rights represented by this Warrant, a certificate or
certificates for the shares of Common Stock so purchased, registered in the name
of the Holder or such other name or names as may be designated by the Holder,
together with any other securities or other property which the Holder is
entitled to receive upon exercise of this Warrant, shall be delivered to the
Holder hereof, at the Company’s expense, within a reasonable time, not exceeding
seven (7) calendar days, after the rights represented by this Warrant shall have
been so exercised; and, unless this Warrant has expired, a new Warrant
representing the number of Shares (except a remaining fractional share), if any,
with respect to which this Warrant shall not then have been exercised shall also
be issued to the Holder hereof within such time.  The person in whose name any
certificate for shares of Common Stock is issued upon exercise of this Warrant
shall for all purposes be deemed to have become the holder of record of such
shares on the date on which the Warrant was surrendered and payment of the
Warrant Price was received by the Company, irrespective of the date of delivery
of such certificate, except that, if the date of such surrender and payment is
on a date when the stock transfer books of the Company are closed, such person
shall be deemed to have become the holder of such Shares at the close of
business on the next succeeding date on which the stock transfer books are open.
 
1.6           Restrictive Legend.  Each certificate for Shares shall bear a
restrictive legend in substantially the form as follows, together with any
additional legend required by (i) any applicable state securities laws and
(ii) any securities exchange upon which such Shares may, at the time of such
exercise, be listed:
 
 
“The shares of stock evidenced by this certificate have not been registered
under the Securities Act of 1933, as amended, and may not be offered, sold,
pledged or otherwise transferred ("transferred") in the absence of such
registration or an applicable exemption therefrom. In the absence of such
registration, such shares may not be transferred unless, if the Company
requests, the Company has received a written opinion from counsel in form and
substance satisfactory to the Company stating that such transfer is being made
in compliance with all applicable federal and state securities laws.”
 
Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend shall also bear such legend unless, in the
opinion of counsel for the Holder thereof (which counsel shall be reasonably
satisfactory to the Company), the securities represented thereby are not, at
such time, required by law to bear such legend.
 
1.7           Fractional Shares.  No fractional Shares shall be issuable upon
exercise or conversion of the Warrant and the number of Shares to be issued
shall be rounded up to the nearest whole Share.  If a fractional share interest
arises upon any exercise or conversion of the Warrant, the Company shall
eliminate such fractional share interest by paying to Holder an amount computed
by multiplying the fractional interest by the Warrant Price of a full Share then
in effect.
 
2.      Ownership and Transfer.
 
2.1           Ownership of This Warrant.  The Company may deem and treat the
person in whose name this Warrant is registered as the holder and owner hereof
(notwithstanding any notations of ownership or writing hereon made by anyone
other than the Company) for all purposes and shall not be affected by any notice
to the contrary until presentation of this Warrant for registration of transfer
as provided in this Section 4.
 
2.2           Transfer and Replacement. This Warrant and all rights hereunder
are transferable in whole or in part upon the books of the Company by the Holder
hereof in person or by duly authorized attorney, and a new Warrant or Warrants,
of the same tenor as this Warrant but registered in the name of the transferee
or transferees (and in the name of the Holder, if a partial transfer is
effected) shall be made and delivered by the Company upon surrender of this
Warrant duly endorsed, at the office of the Company in accordance with Section
5.1 hereof.  Upon receipt by the Company of evidence reasonably satisfactory to
it of the loss, theft or destruction, and, in such case, of indemnity or
security reasonably satisfactory to it, and upon surrender of this Warrant if
mutilated, the Company will make and deliver a new Warrant of like tenor, in
lieu of this Warrant; provided that if the Holder hereof is an instrumentality
of a state or local government or an institutional holder or a nominee for such
an instrumentality or institutional holder an irrevocable agreement of indemnity
by such Holder shall be sufficient for all purposes of this Warrant, and no
evidence of loss or theft or destruction shall be necessary.  This Warrant shall
be promptly cancelled by the Company upon the surrender hereof in connection
with any transfer or replacement.  Except as otherwise provided above, in the
case of the loss, theft or destruction of a Warrant, the Company shall pay all
expenses, taxes and other charges payable in connection with any transfer or
replacement of this Warrant, other than income taxes and stock transfer taxes
(if any) payable in connection with a transfer of this Warrant, which shall be
payable by the Holder.  Holder will not transfer this Warrant and the rights
hereunder except in compliance with federal and state securities laws and except
after providing evidence of such compliance reasonably satisfactory to the
Company.

 
 

--------------------------------------------------------------------------------


 

 
3.      Issuance of Shares.  The Company covenants and agrees that all shares of
Common Stock that may be issued upon the exercise of the rights represented by
this Warrant will, upon issuance, be validly issued, fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issue thereof.  The Company further covenants and agrees that it will pay when
due and payable any and all federal and state taxes which may be payable in
respect of the issue of this Warrant or any Common Stock or certificates
therefore issuable upon the exercise of this Warrant excluding the Holder's
income and other taxes not directly relating to the issuance of the Warrant or
Common Stock.  The Company further covenants and agrees that the Company will at
all times have authorized and reserved, free from preemptive rights, a
sufficient number of shares of Common Stock to provide for the exercise in full
of the rights represented by this Warrant.  If at any time the number of
authorized but unissued shares of Common Stock of the Company shall not be
sufficient to effect the exercise of the Warrant in full, then the Company will
take all such corporate action as may, in the opinion of counsel to the Company,
be necessary or advisable to increase the number of its authorized shares of
Common Stock as shall be sufficient to permit the exercise of the Warrant in
full, including without limitation, using its best efforts to obtain any
necessary stockholder approval of such increase.  The Company further covenants
and agrees that if any shares of capital stock to be reserved for the purpose of
the issuance of shares upon the exercise of this Warrant require registration
with or approval of any governmental authority under any federal or state law
before such shares may be validly issued or delivered upon exercise, then the
Company will in good faith and as expeditiously as possible endeavor to secure
such registration or approval, as the case may be.
 
4.      Other Adjustments.
 
4.1           Subdivision or Combination of Shares.  In case the Company shall
at any time subdivide its outstanding Common Stock into a greater number of
shares, the Warrant Price in effect immediately prior to such subdivision shall
be proportionately reduced, and the number of Shares subject to this Warrant
shall be proportionately increased, and conversely, in case the outstanding
Common Stock of the Company shall be combined into a smaller number of shares,
the Warrant Price in effect immediately prior to such combination shall be
proportionately increased, and the number of Shares subject to this Warrant
shall be proportionately decreased.
 
4.2           Dividends in Common Stock, Other Stock or Property.  If at any
time or from time to time the holders of Common Stock (or any shares of stock or
other securities at the time receivable upon the exercise of this Warrant) shall
have received or become entitled to receive, without payment therefore:
 
(a)      Common Stock, options or any shares or other securities which are at
any time directly or indirectly convertible into or exchangeable for Common
Stock, or any rights or options to subscribe for, purchase or otherwise acquire
any of the foregoing by way of dividend or other distribution;
 
(b)      any cash paid or payable otherwise than as a regular cash dividend; or
 
(c)      Common Stock or additional shares or other securities or property
(including cash) by way of spin-off, split-up, reclassification, combination of
shares or similar corporate rearrangement (other than Common Stock issued as a
stock split or adjustments in respect of which shall be covered by the terms of
Section 4.1 above) or additional shares, other securities or property issued in
connection with a Change (as defined below) (which shall be covered by the terms
of Section 4.3 below), then and in each such case, the Holder hereof shall, upon
the exercise of this Warrant, be entitled to receive, in addition to the number
of shares of Common Stock receivable thereupon, and without payment of any
additional consideration therefore, the amount of stock and other securities and
property (including cash in the cases referred to in clause (b) above and this
clause (c)) which such Holder would hold on the date of such exercise had such
Holder been the holder of record of such Common Stock as of the date on which
holders of Common Stock received or became entitled to receive such shares or
all other additional stock and other securities and property.

 
4.3           Reorganization, Reclassification, Consolidation, Merger or
Sale.  If any recapitalization, reclassification or reorganization of the share
capital of the Company, or any consolidation or merger of the Company with
another corporation, or the sale of all or substantially all of its shares
and/or assets or other transaction (including, without limitation, a sale of
substantially all of its assets followed by a liquidation) shall be effected in
such a way that holders of Common Stock shall be entitled to receive shares,
securities or other assets or property (a “Change”), then, as a condition of
such Change, lawful and adequate provisions shall be made by the Company whereby
the Holder hereof shall thereafter have the right to purchase and receive (in
lieu of the Common Stock of the Company immediately theretofore purchasable and
receivable upon the exercise of the rights represented hereby) such shares,
securities or other assets or property as may be issued or payable with respect
to or in exchange for the number of outstanding Common Stock which such Holder
would have been entitled to receive had such Holder exercised this Warrant
immediately prior to the consummation of such Change.  The Company or its
successor shall promptly issue to Holder a new Warrant for such new securities
or other property.  The new Warrant shall provide for adjustments which shall be
as nearly equivalent as may be practicable to give effect to the adjustments
provided for in this Section 4 including, without limitation, adjustments to the
Warrant Price and to the number of securities or property issuable upon exercise
of the new Warrant.  The provisions of this Section 4.3 shall similarly apply to
successive Changes.
 
5.      Miscellaneous Provisions.
 
5.1           Notices. Any notice or other document required or permitted to be
given or delivered to the Holder shall be delivered or forwarded to the Holder
at ____________________________________ or to such other address or number as
shall have been furnished to the Company in writing by the Holder.  Any notice
or other document required or permitted to be given or delivered to the Company
shall be delivered or forwarded to the Company at Global Clean Energy Holdings,
Inc. 6033 W. Century Blvd., #895 Los Angeles, CA 90045 (Facsimile No.
310/641-4230), or to such other address or number as shall have been furnished
to Holder in writing by the Company or to the Company by Holder, with copy to
Troy Gould PC, 1801 Century Park East, Suite 1600, Los Angeles, CA 90067,
Attention:  Istvan Benko, Esq. (Facsimile No. 310/789-1426).
 
5.2           All notices, requests and approvals required by this Warrant shall
be in writing and shall be conclusively deemed to be given (i) when
hand-delivered to the other party, (ii) when received if sent by facsimile at
the address and number set forth above; provided that notices given by facsimile
shall not be effective, unless either (a) a duplicate copy of such facsimile
notice is promptly given by depositing the same in the mail, postage prepaid and
addressed to the party as set forth below or (b) the receiving party delivers a
written confirmation of receipt for such notice by any other method permitted
under this paragraph; and further provided that any notice given by facsimile
received after 5:00 p.m. (recipient’s time) or on a non-business day shall be
deemed received on the next business day; (iii) five (5) business days after
deposit in the United States mail, certified, return receipt requested, postage
prepaid, and addressed to the party as set forth below; or (iv) the next
business day after deposit with an international overnight delivery service,
postage prepaid, addressed to the party as set forth below with next business
day delivery guaranteed; provided that the sending party receives confirmation
of delivery from the delivery service provider.
 
5.3           No Rights as Shareholder; Limitation of Liability.  This Warrant
shall not entitle the Holder to any of the rights of a shareholder of the
Company except upon exercise in accordance with the terms hereof.  No provision
hereof, in the absence of affirmative action by the Holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of the
Holder, shall give rise to any liability of the Holder for the Warrant Price
hereunder or as a shareholder of the Company, whether such liability is asserted
by the Company or by creditors of the Company.
 
5.4           Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of California as applied to agreements
among California residents made and to be performed entirely within the State of
California, without giving effect to the conflict of law principles thereof.
 
5.5           Binding Effect on Successors.  This Warrant shall be binding upon
any corporation succeeding the Company by merger, consolidation or acquisition
of all or substantially all of the Company’s assets and/or securities.  All of
the obligations of the Company relating to the Shares issuable upon the exercise
of this Warrant shall survive the exercise and termination of this Warrant.  All
of the covenants and agreements of the Company shall inure to the benefit of the
successors and assigns of the Holder.
 
5.6           Waiver, Amendments and Headings.  This Warrant and any provision
hereof may be changed, waived, discharged or terminated only by an instrument in
writing signed by both parties (either generally or in a  particular instance
and either retroactively or prospectively).  The headings in this Warrant are
for purposes of reference only and shall not affect the meaning or construction
of any of the provisions hereof.
 
5.7           Jurisdiction. Each of the parties irrevocably agrees that any and
all suits or proceedings based on or arising under this Agreement may be brought
only in and shall be resolved in the federal or state courts located in the City
of Los Angeles, California and consents to the jurisdiction of such courts for
such purpose.  Each of the parties irrevocably waives the defense of an
inconvenient forum to the maintenance of such suit or proceeding in any such
court.  Each of the parties further agrees that service of process upon such
party mailed by first class mail to the address set forth in Section 5.1 shall
be deemed in every respect effective service of process upon such party in any
such suit or proceeding.  Nothing herein shall affect the right of a Holder to
serve process in any other manner permitted by law.  Each of the parties agrees
that a final non-appealable judgment in any such suit or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on such judgment
or in any other lawful manner.
 
5.8           Attorneys' Fees and Disbursements.  If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party or parties shall be entitled to receive from the other party or
parties reasonable attorneys’ fees and disbursements in addition to any other
relief to which the prevailing party or parties may be entitled.

 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer this ____ day of March 2010.
 


COMPANY: _________________________________
By         ___________________________________________________
Print Name:_____________________________________
Title: ___________________________________________
GLOBAL CLEAN ENERGY HOLDINGS, INC.
By ____________________________
Print Name:  Richard Palmer
Title: Chief Executive Officer

 
 
-1-

--------------------------------------------------------------------------------


 
SCHEDULE A


FORM OF NOTICE OF EXERCISE


[To be signed only upon exercise of the Warrant]


TO BE EXECUTED BY THE REGISTERED HOLDER
TO EXERCISE THE WITHIN WARRANT




The undersigned hereby elects to purchase _______ shares of Common Stock (the
“Shares”) of Global Clean Energy Holdings, Inc. under the Warrant to Purchase
Common Stock dated __________, 2010, which the undersigned is entitled to
purchase pursuant to the terms of such Warrant, and the undersigned has
delivered $_______, the aggregate Warrant Price for _____ Shares purchased
herewith, in full in cash or by certified or official bank check or wire
transfer.
 
Please issue a certificate or certificates representing such shares of Common
Stock in the name of the undersigned or in such other name as is specified below
and in the denominations as is set forth below:
 


 

--------------------------------------------------------------------------------

 
 

   
 
 [Type Name of Holder as it should appear on the stock certificate]

 

   
 
[Requested Denominations – if no denomination is specified, a single certificate
will be issued]
 
The initial address of such Holder to be entered on the books of Company shall
be:
                       

 
The undersigned hereby represents and warrants that the undersigned is acquiring
such shares for his own account for investment purposes only, and not for resale
or with a view to distribution of such shares or any part thereof.

 
By:                                                                           
 
Print
Name:                                                                           
 
Title:                                                                           
 
Dated:                                                                           
 
-2-

--------------------------------------------------------------------------------



 
FORM OF ASSIGNMENT
(ENTIRE)


[To be signed only upon transfer of entire Warrant]


TO BE EXECUTED BY THE REGISTERED HOLDER
TO TRANSFER THE WITHIN WARRANT




 
FOR VALUE RECEIVED ___________________________ hereby sells, assigns and
transfers unto _______________________________ all rights of the undersigned
under and pursuant to the within Warrant, and the undersigned does hereby
irrevocably constitute and appoint _____________________ Attorney to transfer
the said Warrant on the books of ________ _________, with full power of
substitution.


 

--------------------------------------------------------------------------------

[Type Name of Holder]
 


 
By:                                                              
 
Title:                                                              
 


 
Dated:                                                              
 


NOTICE
The signature to the foregoing Assignment must correspond exactly to the name as
written upon the face of the within Warrant, without alteration or enlargement
or any change whatsoever.
 
 
-3-

--------------------------------------------------------------------------------



 
FORM OF ASSIGNMENT
(PARTIAL)
 
[To be signed only upon partial transfer of Warrant]
 
TO BE EXECUTED BY THE REGISTERED HOLDER
TO TRANSFER THE WITHIN WARRANT
 
 
FOR VALUE RECEIVED ___________________________ hereby sells, assigns and
transfers unto ____________________________ (i) the rights of the undersigned to
purchase ____________________ shares of Common Stock under and pursuant to the
within Warrant, and (ii) on a non-exclusive basis, all other rights of the
undersigned under and pursuant to the within Warrant, it being understood that
the undersigned shall retain, severally (and not jointly) with the transferee(s)
named herein, all rights assigned on such non-exclusive basis.  The undersigned
does hereby irrevocably constitute and appoint __________________________
Attorney to transfer the said Warrant on the books of Global Clean Energy
Holdings, Inc.,  with full power of substitution.
 
 
                                                                                     
 
[Type Name of Holder]
 
By: 
                                                                              
 
Title: 
                                                                            
 
 
 
Dated:
                                                                           
 
 
 
NOTICE
The signature to the foregoing Assignment must correspond exactly to the name as
written upon the face of the within Warrant, without alteration or enlargement
or any change whatsoever.




-4-

--------------------------------------------------------------------------------


 
EXHIBIT A
 
CONVERSION NOTICE
 
 (To be Executed by the Registered Investor
in order to convert Notes)
 
The undersigned hereby elects to convert the principal amount of Note indicated
below, into shares of Common Stock of Global Clean Energy Holdings, Inc., as of
the date written below. If shares are to be issued in the name of a Person other
than undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the Investor for any conversion, except for such transfer taxes, if
any. All terms used in this notice shall have the meanings set forth in the
Note.
 


Conversion calculations:

 
Date to Effect Conversion

 
 
 

 
Principal amount of Note owned prior to conversion

 
 
 

 
Principal amount of Note to be Converted

 


 
 
 

 
Principal amount of Note remaining after Conversion

 
 
 

 
Number of shares of Common Stock to be Issued

 
 
 

 
Applicable Conversion Price

 
 
 

 
Name of Investor
       

 
 
By:
       
Name:
     
Title:


 
 
13